Opinion filed January 22, 2021




                                       In The

        Eleventh Court of Appeals
                                     __________

                                 No. 11-19-00312-CV
                                     __________

                IN THE INTEREST OF G.L.H., A CHILD

                     On Appeal from the 42nd District Court
                            Coleman County, Texas
                        Trial Court Cause No. CV06755


                                    OPINION
      In this suit affecting the parent-child relationship, the trial court ordered that
the surname of Appellant Audrey Holmquest’s son, G.L.H., was changed to the
surname of his father, Appellee Buck Nelson. In one issue, Appellant argues that
the trial court erred when it changed G.L.H.’s name because the evidence is legally
and factually insufficient to establish (1) that there was good cause for the name
change and (2) that the name change was in G.L.H.’s best interest. We affirm.
                                 I. Factual Background
      Appellant and Appellee’s romantic relationship ended shortly after Appellant
learned that she was pregnant. Appellee had no significant involvement with
Appellant during the pregnancy. However, four months after G.L.H. was born,
Appellee filed a petition to adjudicate parentage and requested that the trial court
(1) establish the parent-child relationship between Appellee and G.L.H.; (2) enter
orders with regard to conservatorship, child support, and possession of G.L.H.; and
(3) change G.L.H.’s surname to Appellee’s surname.                             Appellant filed a
counterpetition in which she requested (1) that she be named sole managing
conservator of G.L.H.; (2) alternatively, that she and Appellee be appointed joint
managing conservators and that she have the exclusive right to designate G.L.H.’s
primary residence; (3) that the trial court render a possession order appropriate for
the possession of a child less than three years of age; and (4) that Appellee be
required to pay prospective and retroactive child support and medical support. The
parties reached an agreement on all issues except the issue of Appellee’s name
change request.1
       Appellant and Appellee were the only two witnesses at the hearing on the
name change request. Appellee testified that his relationship with Appellant ended
before G.L.H. was born. According to Appellee, his only hesitancy about the
pregnancy was that, “in [his] mind, [he] needed a pile of money and a house.”
Appellee worked hard and obtained his own residence as well as some money.
Although Appellant refused Appellee’s offer of money, he brought her gifts and put
a “significant amount” of money in the bag.
       According to Appellee, he was not “fully allowed” to be involved with the
pregnancy after his relationship with Appellant ended. Appellant also did not tell
him when she went into labor. Appellant immediately went to the hospital when he
learned that G.L.H. had been born.                Over the next several months, Appellee
attempted to have visitation with G.L.H. and “tried to offer help and time with him.”

       1
          We note that the “Rule 11 Agreement,” which was signed by the parties and their attorneys and
approved by the trial court, stated “Name Change to Holmquest – Nelson” and required Appellee to “take
all steps necessary to change legal documents, including birth certificate & SSN.” However, the parties
represented to the trial court that the issue of the name change had not been resolved.
                                                  2
However, his attempts to “work” with Appellant “seemed futile.” Appellee filed the
petition to adjudicate in order to establish his child support obligation and to obtain
a possession schedule.
        Although Appellee had helped raise his stepdaughters, G.L.H. was his only
child, and Appellee wanted G.L.H. to have the same surname as Appellee.
Appellee’s family had “worked hard” to keep a “good” name, and Appellee was
proud of his name. It was “extremely important in [Appellee’s] raising from [his]
father” that Appellee had his father’s last name. Appellee was “raised with that,”
and he wanted G.L.H. to have Appellee’s surname. In Appellee’s opinion, a
hyphenated last name was “kind of a mouth full” and would lead to complications
when G.L.H. was older.
        Appellant testified that G.L.H. was fourteen months old at the time of the final
hearing. In Appellant’s opinion, a name change would not benefit G.L.H., and it
was not in G.L.H.’s best interest to have his name changed. However, Appellant
had reluctantly agreed that G.L.H.’s surname could be changed to a hyphenated
name.
        According to Appellant, Appellee left her shortly after she told him that she
was pregnant.      Although Appellant attempted to include Appellee in doctor’s
appointments, the gender reveal, and a baby shower, there were long periods of time
without any form of communication from Appellee. Appellant told Appellee that
he could be listed as G.L.H.’s father on the birth certificate, but Appellee was not at
the hospital to complete the paperwork.
        Appellant testified that she had to “bring a whole lot of paperwork” whenever
she took G.L.H. to “the doctor, dentist, anything” in order to prove that he was her
child. Appellant believed that, if G.L.H.’s name was changed, she would “be
carrying around birth certificates, social securities, extra IDs” to “anything that we
do.”
                                            3
      In Appellant’s opinion, a parent needed to provide more than a name to a
child. Specifically, it was important for a parent to give a child “values, virtues, life
lessons.” Appellant did not plan to have another child, and as part of her relationship
with G.L.H., she wanted her name to “stay with him as a part of him.” According
to Appellant, it was “outdated” for a child to have the father’s last name. Appellant,
however, admitted that the situation would be different if she and Appellee were
married or had been married.
      The trial court granted the requested name change. The trial court stated that
it was sympathetic to Appellant’s position but that it expected “fathers to be fathers
in every way, including the ways that [Appellant] said. And that’s really hard to do
when you’re going around with a child that doesn’t have your name.” The trial court
made findings of fact and conclusions of law (1) that Appellee filed the petition to
adjudicate when G.L.H. was four months old; (2) that, in agreed temporary orders
entered on January 10, 2019, Appellee had been adjudicated to be G.L.H.’s father
and had been appointed as a joint managing conservator; (3) that Appellee had been
granted visitation with G.L.H. and had been paying child support; (4) that G.L.H.
was fourteen months old at the time of the final hearing; and (5) that taking into
consideration G.L.H.’s young age, each parent’s involvement in G.L.H.’s life, and
G.L.H.’s current and future needs, “in accordance with §45.004 of the Texas Family
Code,” it was in G.L.H.’s best interest to change his surname to Appellee’s surname.
                                II. Standard of Review
      We review the trial court’s order on a request to change the name of a minor
child for an abuse of discretion. Anderson v. Dainard, 478 S.W.3d 147, 150 (Tex.
App.—Houston [1st Dist.] 2015, no pet.). A trial court abuses its discretion if it acts
in an arbitrary or unreasonable manner or if it acts without reference to any guiding
rules or principles. Werthwein v. Workman, 546 S.W.3d 749, 755 (Tex. App.—
Houston [1st Dist.] 2018, no pet.).
                                           4
      Under an abuse-of-discretion standard, legal and factual sufficiency of the
evidence are not independent grounds of error. Id.; In re S.M.V., 287 S.W.3d 435,
446 (Tex. App.—Dallas 2009, no pet.). Rather, “the sufficiency challenge is
incorporated into the abuse-of-discretion review.” Anderson, 478 S.W.3d at 150.
To determine whether the trial court abused its discretion, we consider whether the
trial court had sufficient evidence upon which to exercise its discretion and whether
the trial court erred in its exercise of that discretion. In re J.N.L., 528 S.W.3d 237,
240 (Tex. App.—Houston [14th Dist.] 2017, no pet.); In re C.M.V., 479 S.W.3d 352,
358 (Tex. App.—El Paso 2015, no pet.). We conduct the applicable sufficiency
review when we consider the first prong of the test. In re H.S.B., 401 S.W.3d 77, 82
(Tex. App.—Houston [14th Dist.] 2011, no pet). We then determine whether, based
on that evidence, the trial court made a reasonable decision. In re I.D.Z., 602 S.W.3d
1, 5 (Tex. App.—El Paso 2020, no pet.).
      When we conduct a legal sufficiency review, we must determine whether the
evidence would enable a reasonable and fair-minded person to reach the finding
under review. City of Keller v. Wilson, 168 S.W.3d 802, 822 (Tex. 2005); In re
S.M.V., 287 S.W.3d at 446. We consider the evidence in the light most favorable to
the finding and indulge every reasonable inference that supports the challenged
finding. City of Keller, 168 S.W.3d at 822; In re J.N.L., 528 S.W.3d at 240. We
credit favorable evidence if a reasonable factfinder could and disregard contrary
evidence unless a reasonable factfinder could not. City of Keller, 168 S.W.3d at 827;
In re J.N.L., 528 S.W.3d at 240. When we review whether the evidence is factually
sufficient to support the trial court’s decision, we consider all the evidence and set
aside the judgment only if it is so contrary to the overwhelming weight of the
evidence that it is clearly wrong and manifestly unjust. Cain v. Bain, 709 S.W.2d
175, 176 (Tex. 1986); In re J.N.L., 528 S.W.3d at 240.


                                          5
        The trial court does not abuse its discretion when it bases its decision on
conflicting evidence or when there is some evidence of substantive and probative
character that supports its decision. In re S.M.V., 287 S.W.3d at 450; In re M.C.F.,
121 S.W.3d 891, 899 (Tex. App.—Fort Worth 2003, no pet.). When, as in this case,
the trial court acts as the factfinder, it is the sole judge of a witness’s credibility and
the weight to be given to each witness’s testimony. City of Keller, 168 S.W.3d at
819; In re J.N.L., 528 S.W.3d at 240.
                                               III. Analysis
        Appellant argues that the trial court abused its discretion when it changed
G.L.H.’s surname because the evidence was legally and factually insufficient to
establish (1) that there was good cause for the name change and (2) that the name
change was in G.L.H.’s best interest. Section 45.004(a)(1) of the Texas Family Code
provides that “[t]he court may order the name of a child changed if . . . the change is
in the best interest of the child.” TEX. FAM. CODE ANN. § 45.004(a)(1) (West 2014).
Further, Section 160.636(e) of the Family Code, which governs an order in which
the trial court adjudicates parentage, provides that, “[o]n request of a party and for
good cause shown,” the trial court may order that the name of the child be changed.
Id. § 160.636(e) (West Supp. 2020).
        The Fort Worth, Dallas, and El Paso Courts of Appeals have held that “good
cause” and “best interest” are distinct concepts and that a parent who seeks to change
a child’s name pursuant to Section 160.636(e) must establish both. In re C.M.V.,
479 S.W.3d at 358–59; In re S.M.V., 287 S.W.3d at 447; In re M.C.F., 121 S.W.3d
at 894–95.2 The Houston First and Fourteenth Courts of Appeals, however, have


        2
         But cf. In re S.M.-R., No. 02-15-00287-CV, 2016 WL 6900902, at *2 (Tex. App.—Fort Worth
Nov. 23, 2016, no pet.) (mem. op.) (“The good cause requirement of section 160.636(e) tacitly includes the
best-interest-of-the-child requirement of section 45.004(a)(1); indeed, ‘the best interest of a child will . . .
be considered good cause for changing the child’s name.’” (alteration in original) (quoting Anderson, 478
S.W.3d at 151 n.1)).
                                                       6
determined that the good cause requirement in Section 160.636(e) is subsumed in
the best-interest analysis because the best interest of a child will “necessarily be
considered [a] good cause for changing the child’s name.” Anderson, 478 S.W.3d
at 151 n.1; see also In re H.S.B., 401 S.W.3d at 81 n.2. Those courts, consequently,
restricted their analysis to whether the name change would be in the best interest of
the child. Anderson, 478 S.W.3d at 151–53; In re H.S.B., 401 S.W.3d at 81 n.2.
      In this case, Appellee filed a petition to adjudicate parentage in which he
asserted that there was good cause to change the child’s surname. Therefore, we
construe Appellee’s pleadings as a request to change the child’s name pursuant to
Section 160.636(e). The trial court, however, found that, under Section 45.004(a)(1),
it was in G.L.H.’s best interest to have Appellee’s surname but did not make a
finding pursuant to Section 160.636(e) that there was good cause to change G.L.H.’s
surname. Further, neither party requested a good cause finding. See TEX. R. CIV. P.
299 (“[W]hen one or more elements [of a ground of recovery or of a defense] have
been found by the trial court, omitted unrequested elements, when supported by
evidence, will be supplied by presumption in support of the judgment.”). Therefore,
based on this record, we will evaluate whether the trial court abused its discretion
when it determined that the change in surname was in G.L.H.’s best interest and, if
there is sufficient evidence to support such a finding, will presume that the trial court
found good cause on the same basis. See In re H.S.B., 401 S.W.3d at 81 n.2; see
also TEX. R. CIV. P. 299.
      When a party requests a name change for a child, the child’s best interest is
the determinative issue. Anderson, 478 S.W.3d at 151. The interests and desires of
the parents are of secondary consideration. In re D.A., 307 S.W.3d 556, 564 (Tex.
App.—Dallas 2010, no pet.). We consider the trial court’s decision as to the best
interest of the child in light of several factors, including (1) how long the child has
used his current surname and how the child identifies with that surname; (2) the age
                                           7
and preferences of the child; (3) whether the proposed name change would adversely
affect the bond between the child and his parents; (4) whether the proposed name
change would help the child identify with his family or would adversely affect the
bond between him and his family; (5) whether the party requested the name change
in order to alienate the child from the other parent; (6) whether the proposed name
change would avoid embarrassment, inconvenience, or confusion for the child or for
the parent that requested the name change; (7) whether the proposed name change
would increase or decrease the respect that the child received in the community
where he lived; (8) whether the proposed name change would be easier or more
convenient for the custodial parent; and (9) whether there was a delay in the request
for the name change. In re L.T.M., No. 11-15-00312-CV, 2016 WL 7650549, at *2
(Tex. App.—Eastland Dec. 30, 2016, no pet.) (mem. op.) (citing In re H.S.B., 401
S.W.3d at 84; Scoggins v. Treviño, 200 S.W.3d 832, 837 (Tex. App.—Corpus
Christi–Edinburg 2006, no pet.); In re Guthrie, 45 S.W.3d 719, 725–26 (Tex. App.—
Dallas 2001, pet. denied)).
      A court is not required to attribute equal weight to each factor in a given case.
In re J.N.L., 528 S.W.3d at 241. Rather, the significance of each factor depends on
the specific facts of the case, and one or more factors may be irrelevant to a dispute.
Id. Here, the trial court attributed particular weight to G.L.H.’s young age, each
parent’s involvement in G.L.H.’s life, and G.L.H.’s current and future needs.
      A child’s age, in and of itself, does not determine whether a name change is
in the child’s best interest. Id. at 244. Rather, the child’s age must be considered in
conjunction with the level of identity that the child has with the name. Id. G.L.H.
was fourteen months old at the time of the final hearing and had used Appellant’s
surname since birth. However, because of his young age, there was no evidence that
G.L.H. identified with his current surname or had any preference as to his surname.
Further, Appellee filed the petition to adjudicate parentage, which included the
                                          8
request that G.L.H.’s surname be changed, when G.L.H. was only four months old.
Based on this evidence, the trial court could have reasonably found (1) that Appellee
did not delay the request for the name change; (2) that Appellant’s surname had not
been used by G.L.H. for a lengthy period of time; and (3) that, based on G.L.H.’s
young age, he had not grown accustomed to Appellant’s surname and would not be
confused by a name change.
      As to each parent’s involvement in G.L.H.’s life and G.L.H.’s current and
future needs, Appellant testified that Appellee had minimal involvement with
Appellant during the pregnancy and that she did not complete the paperwork at the
hospital so that he could be named and identified as G.L.H.’s father on the child’s
birth certificate. Appellant believed that a change in G.L.H.’s name would make it
more difficult for her to prove that he was her child when she took him to medical
appointments and other activities. In Appellant’s opinion, the idea that a child
should have his father’s name was outdated, and rather than provide a name to a
child, a father should provide and emphasize morals, virtues, and life lessons.
Further, Appellant did not believe that a change in name would benefit G.L.H. or be
in G.L.H.’s best interest.
      Appellee testified that he was not “fully allowed” to be involved in the
pregnancy after his relationship with Appellant ended. He was hesitant to be
involved because he believed that he needed to get a “pile of money” and his own
residence. Appellee “worked hard,” obtained a residence, saved some money, and
gave Appellant gifts and a “significant” amount of money while she was pregnant.
According to Appellee, Appellant did not tell him when she went into labor and did
not cooperate with him in his attempts to be a parent to G.L.H. Appellee filed the
petition to adjudicate parentage so that he could fulfill his obligation to support
G.L.H. and obtain a possession schedule for visitation with G.L.H.


                                         9
      According to Appellee, his family had worked hard to maintain a good name,
and he was proud of his family’s surname. Appellee testified as to how important it
had been to him to have the same surname as his father and that he wanted to share
that experience with his child.
      The trial court heard conflicting evidence of the reasons for Appellee’s limited
involvement in Appellant’s pregnancy and absence at G.L.H.’s birth. It also heard
evidence that Appellee had attempted to be involved in G.L.H.’s life after he was
born and that Appellee believed that Appellant had not cooperated with him and had
thwarted his efforts to be a meaningful parent. It was undisputed that, shortly after
G.L.H.’s birth, Appellee took affirmative steps to secure an order to be adjudicated
G.L.H.’s father, to establish his child support obligation, and to be allowed
possession of G.L.H. The trial court, as the factfinder, was required to resolve the
conflicts in the evidence, Anderson, 478 S.W.3d at 152–53, and we must defer to its
conclusions regarding the witnesses’ credibility, Werthwein, 546 S.W.3d at 760.
Based on the evidence before it, the trial court could have reasonably determined
that, because Appellee was not the parent with whom G.L.H. would be living the
majority of the time, the name change would foster the bond between G.L.H. and
Appellee and that strengthening this bond outweighed any alleged inconvenience to
Appellant. See Anderson, 478 S.W.3d at 152–53 (holding that, where there were
conflicts in the evidence, the trial court had discretion to determine that it was in the
child’s best interest to change her surname in order to facilitate the formation of a
bond with her father). In light of the record before us, we conclude that the evidence
was both legally and factually sufficient to support the trial court’s finding that a
change of surname was in G.L.H.’s best interest and that the trial court made a
reasonable decision based upon the evidence presented. Accordingly, the trial court
did not abuse its discretion when it ordered that G.L.H.’s surname be changed to
Appellee’s surname. We overrule Appellant’s sole issue.
                                           10
                                      IV. This Court’s Ruling
        We affirm the trial court’s order.




                                                           W. STACY TROTTER
                                                           JUSTICE


January 22, 2021
Panel consists of: Trotter, J.,
Williams, J., and Wright, S.C.J.3

Bailey, C.J., not participating.




        3
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                     11